 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 1 of 7

IN THE UNITED STATES DIS'I`RIC'I` COURT
FOR TH.E SOUTHERN ])ISTRICT OF MISSISSIPPI

NORTHERN DIVISION
MARY L. “NICKI” M. BOLAND n PLAINTIFF
VERSUS CAUSE NO. 3:17-CV~00803-LG-RHW
MISSISSIPPI DEPARTB&ENT OF PUBLIC SAFETY DEFENDAN'I`

JURY TRIAL DEMA.N])E]) -'

 

FIRST AMENDED COMPLAINT

 

This is an action to recover actual damages for sex discrimination, race discrimination and

sex and race discrimination The following facts support the action:
1.

PlaintiffMARY L. “NICKI” M. BOLAND is an adult resident citizen of 201 8 Meaciowbrook
Road, Jacl<son, Mississippi 39211.

2.

Defendant MIS SISSIPPI DEPARTMENT OF PUBLIC SAFlETY is a political subdivision
of the State of Mississippi. Defendant may be served with process upon the Attorney General, Jim
Hood, at Carroll Gartin Justice Building, 450 High Street, lackson,'Mississippi 39201, and upon the
Commissioner of the Mississippi Department of Public Sat`ety, Marshall L. Fisher, at 1900 East

Woodrow Wilson Avenue, Jackson, Mississippi 39216. Defendant is an arm of the State of

Mississippi.

EXHIBIT

H?_¥

tlbbl¢f

 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 2 of 7

3.

This Court has federal question jurisdiction under 23 U.S.C. § 1331 and civil rights
jurisdiction under 28 U.S.C. § 1343, for a cause of action arising under Title VII of the Civil Rights
Act of 1964, as amended in 1-991.

4
P]aintiff is an attorney. She was hired by Defendant and began work on October 15, 2015.
5.

On or about April 21, 2017, Plaintiff Was informed that she was discharged by Defendant’s
chief counsel, .T im Younger, white male, and the Director of Division of Public Safety Planning, Ray
Simms, black male. No reason was given for Plaintiff’s termination

6.

During Plaintiff’ s employment, her job duties included Working at both the Mississippi
Department of Public Safety, Division of Public Safety Planning, and the Crirninal Information
Center. In both departments, Plaintiff showed initiative, and displayed an eagerness to learn.
Throughout her employment, Plaintiff received no information that she was performing a poorjob,
and no indication by Defendant that it was dissatisfied with her performance

7.

A few months before Plaintiff was discharged, Defendant hired two (2) male attorneys, John

G. “Trae” Sims, lll, and John W. “Jay” Eads. Both of these new attorneys Were hired approximately

four (4) months before Plaintiff’ s discharge

 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 3 of 7

8.

Both of the new male attorneys, Sims and Eads, were paid more than Plaintiff, and were

given job titles indicating that their positions were more significant than that Of Plaintiff.
9.

After Plaintiff’ s discharge, Eads, whom Plaintiff had instructed on the job duties of the
office, took over Plaintiff’s position as attorney at the Mississippi Department of Public Safety,
Division of Public Safety Planning, and the Criminal Information Center.

10.

There is no legitimate, non-discriminatory reason why Plaintiffwould have been discharged
while Defendant retained two (2) male attorneys, who werejunior to Plaintiff, and who had far less
job experience, except for Plaintiff’ s sex, female. Defendant has not assigned any legitimate, non-
discriminatory reason for discharging Plaintiff and replacing her with an attorney whom she trained,
and who had substantially less experience with Defendant than did she.

1].

Further, shortly after Ray Simms became Interim Director for the DiVision of Public Safety
Planning, he terminated three (3) white females in approximately two (2) months, who worked in
the Division. In early 2017, Sirnrns told Plaintiff that he was no longer the interim, but instead, the
Executjve Director. After becoming Executive Director, Simms terminated two (2) other white
females, the final one being Plaintiff. The fact that Plaintiff was not black, but instead, a white

female was at the least, a motivating factor in her termination

 

 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 4 of 7

12.

Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received the right
to sue letter, attached hereto as Exhibit “B.”

13.

Plaintiff was discriminated against because she is white, is a female, and is a white female.
Further, Plaintiff was paid significantly less than the two (2) similarly situated male attorneys who
were hired aHer her.

14.
PlaintiH has suffered lost income, and mental anxiety and stress as a result of

Defendant’s actions.
15.
W
Plaintiff requests actual damages in an amount to be determined by ajury, reinstatement
to her employment, and reasonable attomeys’ fees, costs, and expenses
RESPECTFULLY SUBMITTED, this the ?th day of March, 2018.
MARY L. “NICKI” M. BOLAND, Plaintiff

By: /s/ RONL. WOODRUFF
Ron L. Woodruff, MS Bar No. 100391
waide@waidelaw.com
WAIDE & ASSOCIATES, P.A.
332 North Spring Street (38804)
Post Oftice Box 1357
Tupelo, MS 38802-135'?
(662) 842-'}'324 f Telephone
(662) 842-8056 :' Facsimile

ATTORNEYS FOR PLAINTIFF

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 5 of 7

CER'I`IFICATE OF SERVICE

This will certify that undersigned counsel for Plaintiff has this day filed the above and
foregoing with the Clerk of the Coun:, utilizing this court’s electronic case data filing system
(CM!ECF), which sent notification of such filing to the following:

Benny M. May, Esquire

Ofi`ice of the Mississippi Attorney General
Civil Litigation Division

Post Office Box 220

Jackson, MS 39205-0220

bema a o.state.ms.us

JSPIL o.state.ms.us

CMARK o.state.ms.ns

DA'I`ED, this the 'i'th day of March, 2018.

/s/ Ron L. l“l/o.sla’rw‘ir
Ron L. Woodruff

 

 

 

 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 6 of 7

   

eeoomnst-nmel

 

CHARGE OF DISCRIMINATION Charse Presented To= Agenuytles) Gh€rse Nvtsl=
ms arm le erected by me mm actor 1er4. see named antenna I: FEPA

Ststement end other tntermellnrl before completing thte forrn. .
§ EEoc 423-2011~01504

and EEDG

 

 

 

state armst»teenon trans

 

Neme flite‘leele Mr.. Msr, hired Horne Phone llrml. Aree Gode,l Date ofBlIth

Nlrs. Nlary L. "Nicki" Boland (60'1] 946-5018 _ 12-19-1954
street seems city. see and zlP code 1
2018 Meadowbrook Road, Jackson, llllS 39211

 

 

 

 

t~larned ls the Emptoyer. Labor t'_ir\gantzatl¢:\n1 Emp|oyment Agency, Apprentleeehlp Gommittee. or State or Loc:el Governmerlt Agency That t Betteve
D|ser'mtneted Agalnst Me or Other:s. {lfmore than twa. list under PARTICULARS belmv.)

 

 

 

 

teams ne.sm»yee=.mneers 'Phune No. ftmaoesreecodej.
MS DEPARTMENT OF PUBL|G SAFETY 500 or Nlore (601] 937-1212
sweet sedress cny, state end zls code

P.O. Box 953, Jackson, MS 39205

 

 

 

 

 

blame _ Ne. Emphtmi. Mhmbem Phone Ne, {lnel`ude Area Cnd`s}
emma-m olty. state end zlP code
decaturan eaeee on rone=rappwpaai» hartzell naretsi otsmalmsa'rton roort since
earnest iam
neca |:l oot.oR sex \:\ session \:\ mnoNAL oalsll~t 041-21-20'|7 ` 04-21-201'!
l:l aerme aaa osaelt.rrr |:| santana summation
l:l DTHER ispr ` l:| ooNTlNuNe action

 

 

THE PARTIC\H.ARS ARE`{lfaddltlmal' paperl's needed attach extra sheet(s}}.‘
l had worked for the Respondent as an Attorney Senior slnce October 15, 2015. Between October 2016 and
April 2017, the new Executive Director of Publie Plannlng, Ray Sims {Blaoic, male) terminated the employment
of 4Whlte female empioyees, including mysetf. On Aprit 21, 2017, l met with Sims and Jirn ‘.’ounger {Wiiite,
maler Ghief Counsel), and my employment was terminated F'rior to my termination, l received a 10 percent
performance increase in wage. l believe l was terminated because of my race (White} and sex (female].

Between Detober 2016 and April 2017, Sims also terminated the employment of the following other White,
female employees: Penny Gorn [Director of Otftce of Highway Safety}, `t`wyla Jennin gs {Director of Media &
llllariceting), Vlrginla Stubbs (foice of Highway Safety} and Mary Lukons (Department of Juven!le Justice). When
l was terminated l was not allowed to retrieve my personal belongings, including my lntel|ectual property.
Additionally, lwas the only female Attorney within the ageney.

l believe lwas discriminated against lrl vlolatlon of Tltle Vll of the Civil Rigl'\ts Act of 19041 as amended.

 

 

 

 

 

lwanlthls charge |lted with both the EEOC and the Stele or local Ageney, ifany, l NOTARY- When necessary forStste endLooelAgenoyRequtremnts
will advise the agencies |fl change my address or phone number and |wllt
cooperate fully with them in the processing of my charge ln accordaneewilh thelr
procedures tewear or attirrn that | have read the above charge and that lite true lo
| declare under penalty of perjury that the above te tate and correct the best of my ltn<.'nl\tledgel lntonnetlon and bellef.
_ SlGNATUREOFCDMPLAlNANT
- fig assails-fl
M - 01 2017 W &YMN M asu:.i;i?snsr;£]tn swann 'ro a is mrs -
al ' - n "'" int st am
. pate Gliartqlns'FWngnahtre
1 r n rae-arant § nn

 

 

 

U vO= t...e..\...#\..l'rvmw

Exhibit "A"

 

 

 

Case 3:18-cv-OO718-DP.]-FKB Document 1-1 Filed 10/17/18 Page 7 of 7

\
.I

assume runs U.S. Ecum. EMPLoYMENT OPr=on'ruNrrY Cor.rnrssro`u

 

Drsrlrrssnr_ AND NortcE 01= chnrs

 

T°= Ms. lillary L. Boland Fl‘°m= Jacirson firrea Ol'fice
2018 ll.lleaciowbrook Roacl 100 West Capitci Street
Jackson, lillS 392‘1 'l Sulfe 338

Jackson, illlS 39269

l:l 'on beharorpmn(s) aggrieved whose serrano
connection ne cas grecr.r(e»

' EEOC Charge No. ' EEEJC Represeotative Telephene Nc. '

Williarn Jones Jr., J.D.
423»2017-01504 Feclera[ investigator [601} 948-840?

THE EEUC lS CLGSlNG lTS FlLE ON THIS CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under anyof the stamtes enforced by the EEOC.

Your allegations did not involve a disability as defined Uyti'te Amerioans With DlsabiliilesAct.
The_ Respondent employs less than the required number of employees or is not otherwise covered by the stahltes.
Your charge was not timely filed with EEOG; in other words. you waited too long alter the dateis} of the alleged

discrimination to tile your charge

The EEOC issues the following determhratlon: Baeed upon itc investigation the EEOC is unable in conclude that the
information obtained establishes violations of the stambes. This does not certify that the respondent is in compliance with
the statutes No iincllng is made as to any other issues that might be constn.led as having been raised byihi_s charge.

The EEOC has adopted the lindlan of the state or local fair employment practices agency that investigated this charge

|]l:| _HU[|EE

Oiher (brfefiy siste)

- N(JTICE OF SUIT RIGHTS -
{Ses the additional infom'tailon aifached fo this form.)

Title Vii, the Arncricans with Disabiiities lltctr the Genetic lnforrnation Nondiscriminatipn Ac'c, or the Age
Discriminatiort in Ernpioyrnent Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may tile a lawsuit against the respondent(s) under federal law based on this charge in federal or state court Your
lawsuit must be filed Wfl‘HIN 90 DAYS cf your receipt of this notice; or your right to sue based on this charge will be
lost (The time limit for filier suit based on a claim under state law may be different]

Equai Pay Act (EPA}: EPA suits must be fried In federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred gro_mgr_y_anZea;s;iii_Y§§l
before you file suit may not be collectible

 

On behalf of the Oommlssiorr 1
. L¢;,Aa.t,@»wé?aee nhle
E“'=luswlsl wilma scott L/ 1 male listed
1 Dlr'ector

“°° Ms. Naratre names

tillman Resources Lega| Liaison

llliS DEPARTNIENT OF PUBLIC SAFET\’
P.O. Box 958

Jackson, lll'lS 39205

Exhil:£it "B"

